PER CURIAM.
The appellant Calvin Morris and one Lloyd Swan were charged by indictment with the crime of first degree murder. Tried together before a jury, they were convicted. Morris was sentenced to imprisonment for life. Swan received a death sentence, and appealed to the Supreme Court, which affirmed the conviction of Swan, but remanded that cause to the trial court for reduction of the sentence to “life imprisonment without eligibility for parole for twenty five years”. Swan v. State, Fla.1975, 322 So.2d 485.
The two contentions of error presented and argued by Morris in his brief, likewise were presented and argued on behalf of the co-defendant in the latter’s appeal to the Supreme Court, and were there considered and held not to constitute grounds for reversal. On consideration thereof we agree with the conclusion reached by the Supreme Court and, on authority of Swan v. State, supra, the judgment and sentence rendered and imposed on the appellant Morris in this case, are affirmed.
Affirmed.